DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claim 1 is amended. Claims 4-12 are withdrawn. Claims 1-3 are pending.
Status of Previous Rejections
	The rejections of Claims 1-3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are maintained.
The rejections of Claims 1-3 under 35 U.S.C. 103 as being unpatentable over Honkura (US 2005/0067052) are withdrawn in view of the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “high-temperature” in line 15, “rapid water-cooling” in line 16, “high vacuum” in line 18, “rapid air cooling” in line 21-22, “high-temperature” in line 27, and “high-vacuum” in line 37 in claim 1 are relative terms which render the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Honkura (US 2005/0067052) and further in view of US’736 (US 2013/0009736).
Regarding claim 1, Honkura teaches an anisotropic bonded magnetic powder comprising Fe-12.4Nd-6.3B-0.3Ga-0.2Nb-0.01La by at% (Table 1, Sample No. 5), which converts to 27.9wt% Nd, 1.06 wt% B, 0.022 wt% La and Fe as balance. The composition of Honkura is very close to the recited composition in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Honkura discloses ([0059] to [0071]) that the main phase powder is hydride of NdFeB and the diffusion alloy powder can be LaCoHx or (La50Nd50)80Co20Hx (Table 1). Honkura discloses mixing main phase alloy powder RFeBHx and diffusion alloy powder LaNdCoHx and performing diffusion heat treatment at 673-1123 K (i.e. 400-900 ºC) ([0059] to [0064]), which overlaps the recited diffusion heat treatment temperature in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. Honkura discloses that the anisotropic bonded magnetic powder is obtained after the high-temperature dehydrogenation step of HDDR ([0065] to [0104]).
Honkura does not teach that the diffusion alloy powder contains both Al and Cu. US’736 teaches a method of making a magnet powder that is analogous to the method of Honkura ([0049] to [0093]). US’736 discloses that when the diffusion alloy powder contains Al and Cu, the powder has high coercivity ([0055] to [0057]). Thus, it would be obvious to one of ordinary skill in the art to incorporate Cu and Al in the diffusion alloy as taught by US’736 in the process of making the powder of Honkura in order to improve the coercivity as disclosed by US’736.
Honkura in view of US’736 does not teach all the process limitations recited in claim 1, however these limitations are recognized as process limitations in the product-by-process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113 [R-9]. Since Honkura in view of US’736 teach the composition limitations recited in claim 1 and the magnet powder is made by diffusing R1R2T alloy into R1TB alloy made by HDDR process, one of ordinary skill in the art would expect that the magnet powder disclosed by Honkura in view of US’736 to meet the recited limitation in claim 1.
Regarding claim 2, Honkura discloses that the main phase alloy does not contain La, and the diffusion alloy contains La ([0086] to [0104]), which meets the recited limitation in claim 2.
Regarding claim 3, Honkura discloses that the anisotropic bonded magnetic powder has R2Fe14B main phase ([0035]; [0036]). Honkura discloses that La is diffused onto the surface of each main phase grain ([0051] to [0061]), which meets the limitation that a grain boundary phase surrounds the main phase grain as recited in claim 3.
 Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. 
First, the applicants argued that Honkura discloses the preparation process of the anisotropic bonded magnetic powder. The final composition of the magnetic powder in example 5 is: Fe, 12.4Nd, 6.3B, 0.3Ga, 0.2Nb, 0.01 La (by at%), which can be converted into 27.9wt%Nd, 1.06 wt% B, 0.022 wt% La and Fe as the balance. The diffusion source in example 3 is (La50Nd50) g0CO2Hx, and the diffusion source in example 5 is LagoCo2Hx. The composition of the diffusion source in the above embodiment is different from that of the diffusion source R1R2T in claim 1, which does not include Al and Cu, and the content of Nd in the composition of its final product is also different from that in claim 1. The final magnetic powder of example 5 cannot be obtained by using the diffusion source of example 3. Similarly, magnetic particles with the same composition and proportion as those in claim 1 of the application cannot be obtained. The selection of T in US17/090699 amended claim 1 clearly excludes Co, Nb and Ga, while all embodiments of Honkura include Nb and Ga, so the magnetic powder composition is different from that of the present invention.
In response, Honkura does not teach that the diffusion alloy powder contains both Al and Cu. US’736 teaches a method of making a magnet powder that is analogous to the method of Honkura ([0049] to [0093]). US’736 discloses that when the diffusion alloy powder contains Al and Cu, the the powder has high coercivity ([0055] to [0057]). Thus, it would be obvious to one of ordinary skill in the art to incorporate Cu and Al in the diffusion alloy as taught by US’736 in the process of making the powder of Honkura in order to improve the coercivity as disclosed by US’736.
T in claim 1 excludes Co, Nb and Ga. However, R1TB does not exclude Co, Nb and Ga. Thus, the composition disclosed by Honkura in view of US’736 meets the recited composition in claim 1.

Second, the applicants argued that it is clearly defined the specific steps of parent alloy smelting to form solid ingots R1TB and R1R2T respectively in claim 1, and two solid ingots R1TB and R1R2T are formed through this step. T in R1ITB is Fe, and T in R1R2T is at least two of Dy, Al and Cu. Since different processing processes will obtain materials with different properties, the smelting steps of the invention to form solid ingots R1TB and R1R2T are not disclosed by Honkura.
In response, as set forth above, Honkura in view of US’736 teaches making the magnet powder from R1TB ingot and R1R2T ingot and the R1R2T ingot contains at lease Al and Cu. Thus, claim 1 is obvious over Honkura in view of US’736.

Third, the applicants argued that it is defined the steps of hydrogen treatment of solid ingots RITB and R1R2T respectively in claim 1, and the treatment conditions of the two are different. R1TB is treated by hydrogen absorption, high temperature hydrogenation and hydrogen discharge to obtain R1ITBHx; R1R2T is treated with hydrogen, and the hydrogen treatment temperature is less than 500 °C. The hydride diffusion source RIR2THx is prepared; and then mix the Rare Earth Hydride RITBHx and the diffusion source RIR2THx. The claim clearly defines the execution sequence of the above steps, and the hydrogenation treatment methods of the two are different. However, Honkura does not teach how the diffusion source is hydrogenated and in which step, and the above treatment process are not common in the art.
In response, Honkura teaches R1TB is treated by hydrogen absorption, high temperature hydrogenation and hydrogen discharge to obtain R1ITBHx ([0072] to [0076]). Honkura discloses that the La-containing diffusion alloy is crushed under hydrogen at room temperature to make powder in a hydride state ([0059] to [0064]). Honkura teaches mixing the two types of powder ([0045] to [0084]). Thus, claim 1 is obvious over Honkura in view of US’736.

Fourth, the applicants argued that Honkura discloses the steps of high-temperature dehydrogenation of HDDR, but does not give specific reaction conditions, and it only discloses that "at this time (after heat treatment), a rotary pump or diffusion pump is used to provide a vacuum atmosphere not higher than 0.1pA (the second evacuation step)" ([0090]), while claim 1 clearly defines that "maintain the air pressure below 0.1pA at a temperature of 600 ~ 850 °C, and vacuum continuously for 60 ~ 80 minutes", It is obviously different from the dehydrogenation process disclosed in Honkura. Therefore, Honkura does not disclose the above distinctive technical features. And any tiny difference in the composition, proportion or preparation method of the chemical substance as a whole will bring differences in the structure of the substance. The above distinctive technical features are not obvious to those people skilled in the art.
In response, these limitations are recognized as process limitations in the product-by-process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113 [R-9]. Since Honkura in view of US’736 teach the composition limitations recited in claim 1 and the magnet powder is made by diffusing R1R2T alloy into R1TB alloy made by by HDDR process, one of ordinary skill in the art would expect that the magnet powder disclosed by Honkura in view of US’736 to meet the recited limitation in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733